Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marler (2007/0238565).
[AltContent: textbox (Rear of the header)]
[AltContent: connector]
[AltContent: connector][AltContent: textbox (Inlet of the feeder house)]
    PNG
    media_image1.png
    689
    451
    media_image1.png
    Greyscale



[AltContent: textbox (Rear portion of the belt conveyor extends into the inlet of the feeder house)][AltContent: connector]
[AltContent: textbox (Trough in front of the inlet of the feeder house )][AltContent: connector]
    PNG
    media_image2.png
    626
    461
    media_image2.png
    Greyscale

1. (currently amended) A header of a combine harvester, comprising: a belt conveyor (16) that during operation directs a movement of harvested crop material toward a feederhouse of the combine harvester (fig 3), 
adjacent an inlet of the feederhouse and comprises at least one protrusion (cleats 20) extending radially from the belt conveyor that during operation of the belt conveyor helps direct movement of harvested crop material toward the feederhouse, and a rear portion of the belt conveyor extends past a rear of the header and extends into the inlet of the feederhouse (marked up); and 
a trough extending along a first longitudinal length of the header from adjacent a first longitudinal end of the header to adjacent a second longitudinal end of the header opposite the second longitudinal end, wherein the belt conveyor is located within an opening of the trough in front of the inlet of the feederhouse (marked up).  

2. (original) The header of claim 1, wherein the header comprises a corn header (fig 1).  

3. (original) The header of claim 1, wherein belt conveyor is disposed in front of the inlet of the feederhouse (shown/taught above).  

4. (original) The header of claim 3, wherein belt conveyor extends across an entire width of the inlet of the feederhouse (shown above).  




9. (original) The header of claim 8, wherein the plurality of protrusions are circumferentially spaced apart about a longitudinal axis of the belt conveyor (shown above).  

10. (currently amended) The header of claim 1, wherein the at least one protrusion extends along a majority of a second longitudinal length of the belt conveyor (fig 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (5005343), in view of Marler (2007/0238565).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Patterson teaches the claimed invention, except as noted:
[AltContent: textbox (Inlet of the feeder house)][AltContent: connector][AltContent: connector][AltContent: textbox (Rear of the header)]
    PNG
    media_image3.png
    479
    504
    media_image3.png
    Greyscale



1. (currently amended) A header of a combine harvester, comprising: a belt conveyor (draper canvas 243) that during operation directs a movement of harvested crop material toward a feederhouse (14) of the combine harvester, 
wherein the belt conveyor is located adjacent an inlet of the feederhouse and comprises at least one protrusion extending radially from the belt conveyor that during operation of the belt conveyor helps direct movement of harvested crop material toward the feederhouse, and a rear portion of the not clearly shown); and 
a trough extending along a first longitudinal length of the header from adjacent a first longitudinal end of the header to adjacent a second longitudinal end of the header opposite the second longitudinal end (fig 1), 
wherein the belt conveyor is located within an opening of the trough in front of the inlet of the feederhouse (shown above and/or fig 2).  

Marler teaches above (see Rejection above) that the infeed belt has been known to include circumferentially spaced apart protrusiosn / cleats.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the belt of Patterson with the teachings of Marler, because it had been long known that belts with cleats / protrusions are more effective in carrying harvested material.

2. (original) The header of claim 1, wherein the header comprises a corn header (fig 1).  

3. (original) The header of claim 1, wherein belt conveyor is disposed in front of the inlet of the feederhouse (shown/taught above).  



5. (previously presented) The header of claim 1, wherein the header comprises an auger (254 and 255) that during operation directs the movement of the harvested crop material toward the feederhouse (col. 6, ln 43-48), and 
the belt conveyor is located beneath the auger (shown above).  

6. (currently amended) The header of claim 5, wherein the trough is located beneath the auger (shown above).  

8. (original) The header of claim 1, wherein the belt conveyor comprises a plurality of the protrusions (see in re cl. 1).  

9. (original) The header of claim 8, wherein the plurality of protrusions are circumferentially spaced apart about a longitudinal axis of the belt conveyor (see in re cl. 1).  

10. (currently amended) The header of claim 1, wherein the at least one protrusion extends along a majority of a second longitudinal length of the belt conveyor (see in re cl. 1).  

The following are already addressed above:

11. (previously presented) A header of a combine harvester, comprising: 
an auger configured to direct a movement of harvested crop material toward a feederhouse of the combine harvester;    
a belt conveyor located within an opening of the trough in front of an inlet of the feederhouse, wherein the belt conveyor during operation directs the movement of harvested crop material toward the feederhouse of the combine harvester, and a rear portion of the belt conveyor extends past a rear of the header and extends into the inlet of the feederhouse.  
12. (original) The header of claim 11, wherein the header comprises a corn header.  
13. (original) The header of claim 11, wherein belt conveyor extends across an entire width of the inlet of the feederhouse.  
14. (previously presented) The header of claim 11, wherein the belt conveyor comprises at least one protrusion extending radially from the belt conveyor that during operation of the belt conveyor helps direct movement of harvested crop material toward the feederhouse.  
15. (original) The header of claim 14, wherein the belt conveyor comprises a plurality of the protrusions.  
16. (original) The header of claim 15, wherein the plurality of protrusions are circumferentially spaced apart about a longitudinal axis of the belt conveyor.  


18. (currently amended) A combine harvester, comprising: 
a feederhouse comprising an inlet for receiving harvested crop material; and 
a header comprising: a belt conveyor that during operation directs a movement of the harvested crop material toward the feederhouse of the combine harvester, 
wherein the belt conveyor is located adjacent the inlet of the feederhouse and comprises at least one protrusion extending radially from the belt conveyor that during operation of the belt conveyor helps direct movement of harvested crop material toward the feederhouse, and 
wherein the belt conveyor comprises a rear portion that extends past a rear of the header into the inlet of the feederhouse; and 
an auger that during operation directs the movement of the harvested crop material toward the feederhouse, and a trough located beneath the auger, the belt conveyor is located within an opening of the trough in front of the inlet of the feederhouse.  






Response to Arguments

Applicant’s arguments with respect to claim(s) 1-6, 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Porter (2956385) teaches in fig 2, that the rear portion of the belt conveyor extends into the inlet of the feeder house.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671